Title: To Thomas Jefferson from Gurdon F. Saltonstall, 25 May 1804
From: Saltonstall, Gurdon F.
To: Jefferson, Thomas


          
            
                         
                        and Respected Sir—
            
                        May 25th. 1804—
          
          With Profound Respect to your high Official Capacity as a Statesman and Philosopher, I submit tho’ with the greatest diffidence in my Own Judgment the enclosed plan of my Improved Air Pipes and bellows for supplying families with Pirfumed and Salubrious Air for Respiration—Perhaps it might be of service in large Cities and even in private families. If you think so and it is aproved by You, Meeting with your Patronage and Signature, I will truly esteem it as the highest Encomium that Can be Confer’d, and at the same time Consider myself under a lasting Obligation to you. 
          I am Sir with True Respect Your Humbl. Servt.
          
            G. F: Saltonstall
          
          
            Please cause to be handed the enclosed plan of my improved air pipes to Samuel H. Smith—
          
        